     Case 3:21-cv-00116-B Document 28 Filed 09/21/21               Page 1 of 4 PageID 166


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


    SECOND AMENDMENT FOUNDATION,
    et al.,

             Plaintiffs,

        v.                                            No. 3:21-cv-0116-B

    BUREAU OF ALCOHOL, TOBACCO,
    FIREARMS, AND EXPLOSIVES, et al.,

             Defendants.


                                   JOINT STATUS REPORT

         Pursuant to the Court’s May 4, 2021 Order granting Agreed Motion to Stay and June 15,

2021 Order extending the stay, the parties respectfully submit the following joint status report.

         On June 10, 2021, Defendants published in the Federal Register a proposed rule on

“Factoring Criteria for Firearms With Attached ‘Stabilizing Braces,’” 86 Fed. Reg. 30826

(June 10, 2021). During the 90-day public comment period ending September 8, 2021, the agency

received 211,564 comments, which it has begun processing. See Rulemaking Docket. 1 The next

steps in the rulemaking process—including the agency’s processing of all of the comments it has

received—are expected to require more than 120 days.

         In light of these developments, and in the interest of judicial economy, the parties have

conferred and agree that this case and all proceedings should continue to be held in abeyance to

allow Defendants to undertake these steps.




1   Available at https://www.regulations.gov/docket/ATF-2021-0002.
                                                 1
   Case 3:21-cv-00116-B Document 28 Filed 09/21/21                   Page 2 of 4 PageID 167


       Additionally, the parties have conferred and request that the parties be permitted to file a

joint status report on or before January 19, 2022, indicating whether this case and all proceedings

should continue to be held in abeyance.

       In the event the parties are of the view that the case should not remain stayed, they would

include a proposed schedule for continuing the litigation in the joint status report.




                                                  2
   Case 3:21-cv-00116-B Document 28 Filed 09/21/21      Page 3 of 4 PageID 168


Dated: September 21, 2021          Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   LESLEY FARBY
                                   Assistant Branch Director

                                    /s/ Charles E.T. Roberts
                                   CHARLES E.T. ROBERTS
                                   PA Bar No. 326539
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street NW
                                   Washington, DC 20530
                                   Tel: (202) 305-8628
                                   Fax: (202) 616-8470
                                   Email: charles.e.roberts@usdoj.gov

                                   Attorneys for Defendants


                                   CHAD FLORES
                                   DANIEL NIGHTINGALE
                                   HANNAH ROBLYER
                                   Beck Redden LLP
                                   1221 McKinney Street
                                   Suite 4500
                                   Houston, Texas 77010
                                   (713) 951-3700

                                    /s/ Matthew Goldstein
                                   MATTHEW GOLDSTEIN (admitted pro hac vice)
                                   Clark Hill PLC
                                   1001 Pennsylvania Ave NW, Suite 1300 South
                                   Washington, DC 20004
                                   Tel: 202.772.0917
                                   Fax: 202.552.2371
                                   Email: mgoldstein@clarkhill.com

                                   Attorneys for Plaintiffs




                                      3
   Case 3:21-cv-00116-B Document 28 Filed 09/21/21                Page 4 of 4 PageID 169



                                   Certificate of Conference

       The parties have conferred about the relief requested herein and are in agreement about it.

                                              /s/ Charles E.T. Roberts
                                             CHARLES E.T. ROBERTS
                                             Trial Attorney


                                     Certificate of Service

       On September 21, 2021, I electronically submitted the foregoing document with the clerk

of court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all parties electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                              /s/ Charles E.T. Roberts
                                             CHARLES E.T. ROBERTS
                                             Trial Attorney




                                                4
